Exhibit 10.27

AMENDMENT TO MANAGEMENT RETENTION AGREEMENT

This amendment (the “Amendment”) is made by and between                     
(the “Executive”) and 3PAR Inc. (the “Company” and together with the Executive
hereinafter collectively referred to as the “Parties”).

WHEREAS, the Parties previously entered into a Management Retention Agreement
dated                      (the “Agreement”); and

WHEREAS, the Parties wish to amend the Agreement to satisfy requirements of
Section 409A of the Internal Revenue Code of 1986, as amended and the final
regulations and other official guidance thereunder, as set forth below.

NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:

1. The Agreement shall be amended by adding the following new 409A compliance
provision:

“Section 409A.

 

  a) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986 (“Section 409A”) at the time of Executive’s termination
(other than due to death), then the severance payable to the Executive, if any,
pursuant to this Agreement, when considered together with any other severance
payments or separation benefits that are considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”) that
are payable within the first six (6) months following Executive’s termination of
employment shall become payable on the first payroll date that occurs on or
after the date six (6) months and one (1) day following the date of Executive’s
separation from service. All subsequent Deferred Compensation Separation
Benefits, if any, shall be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s termination but prior to the
six (6) month anniversary of the separation, then any payments delayed in
accordance with this paragraph shall be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits shall be payable in accordance with
the payment schedule applicable to each payment or benefit. Each payment and
benefit payable under this Agreement is intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.



--------------------------------------------------------------------------------

  b) Any taxable reimbursements and/or taxable in-kind benefits provided in this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including: (i) the amount of any such expense reimbursement or
in-kind benefit provided during a taxable year of the Executive shall not affect
any expenses eligible for reimbursement in any other taxable year; (ii) the
reimbursement of an eligible expense shall be made no later than the last day of
the employee’s taxable year that immediately follows the taxable year in which
the expense was incurred; and (iii) the right to any such reimbursement shall
not be subject to liquidation or exchange for another benefit or payment.

 

  c) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder shall be subject to the additional tax imposed under Section 409A, and
any ambiguities herein shall be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.”

2. This Amendment, taken together with the Agreement, supersedes any and all
previous contracts, arrangements or understandings between the parties with
respect to the subject hereof, and may not be amended adversely to Employee’s
interest except by mutual written agreement of the Parties. To the extent not
amended hereby, the Agreement remains in full force and effect.

3. This Amendment will become effective on the date that it is signed by both
Parties (the “Effective Date”).

[Signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment to
Management Retention Agreement, in the case of the Company by its duly
authorized officer, as of this      day of                      of the year
2008.

 

3PAR INC.   By:     Title:    

 

ACCEPTED AND AGREED TO this

             day of                      2008.

      (print name)

 

-3-